Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received February 24th, 2021.  Claims 1, 16-18, and 31-32 have been amended.  Claims 2-4, 7-15, 19-21, and 24-30 have been canceled. Claims 1, 5-6, 16-18, 22-23, and 31-32 have been entered and are presented for examination.
Application 16/474,433 is a 371 of PCT/CN2017/092237 (07/07/2017) and has priority to PCT/CN2017/070303 (01/05/2017).
Applicant’s arguments, filed February 24th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 16-18, 22-23, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rune et al. (US 2015/0173039) in view of Yi et al. (US 2016/0081111) in view of Parkvall et al. (US 2017/0331577).
Regarding claims 1, 16-18, 31-32, Rune et al. discloses a method in an access device (see Figure 1 [base station and/or control node]) for facilitating Discontinuous Reception (DRX) at a terminal device (paragraph 0029 [In some scenarios, the advancement time interval ΔA may be determined by a node of the mobile network, e.g., the BS 100 or the control node 300, and then be indicated to the terminal device 200]), comprising: transmitting a signal to the terminal device before or within an on-duration of DRX for front-end and/or synchronization adjustment at the terminal device (see Figure 3 and paragraphs 0027-0028 [the advance wakeup time AW, the terminal device 200 leaves the sleep mode for monitoring the downlink control channel with respect to paging configuration information. In particular, the monitoring of the downlink control channel may be used to determine whether there was a change of the paging configuration information and/or to receive new paging configuration information.]).
Rune et al. does not explicitly disclose the signal is transmitted in a first portion of subframes having a first pattern and a second portion of subframes having a second, different pattern.
(see Figures 7, paragraphs 0087, 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize different DM-RS patterns can be used in different subframes before an on-duration wherein the DM-RS patterns are set for legacy users and non-legacy users to be synchronized.
The reference as combined above do not explicitly disclose the a first portion of subframes having a first pattern having a first numerology and a second portion of subframes having a second, different pattern having a second different numerology.
However, Parkvall et al. discloses transmitting, in a first subframe, a first OFDM transmission formatted according to a first numerology and transmitting, in a second subframe, a second OFDM transmission formatted according to a second numerology, the second numerology differing from the first numerology (paragraph 0019) and the first and second numerologies may comprise subframes of first and second subframe lengths, respectively, where the first subframe length differs from the second subframe length. The first numerology may have a first subcarrier spacing and the second numerology may have a second subcarrier spacing, where the first subcarrier spacing differs from the second subcarrier spacing (paragraph 0021).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the timing adjustment could be sent according to the numerology of the subframe.  The motivation for this is to the send the timing adjustment according to conventional techniques in the art. 
	Regarding claims 5, 22, Rune et al. further discloses wherein the signal is transmitted before the on-duration, with a gap between the signal and the on-duration (see Figure 3 and paragraphs 0027-0028 [before the On duration with a gap]).
	Regarding claims 6, 23, Rune et al. further suggests signaling the gap to the terminal device duration (see Figure 3 and paragraphs 0028-0029 [implicit signaling of the gap by indicating the ΔA; after leaving the sleep mode at the advance wakeup time and receiving the paging configuration information, the terminal device 200 may also re-enter the sleep mode and then again leave the sleep mode at the start TA of the active time]).

Response to Arguments
Applicant’s arguments, filed February 24th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465